Citation Nr: 0838339	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-02 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine. 

2.  Entitlement to service connection for residuals of a left 
knee injury.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran was scheduled for a video conference hearing in 
June 2008.  The veteran requested that his hearing be 
rescheduled.  His request was granted and he was re-scheduled 
for a video conference hearing in October 2008.  Notice of 
the hearing date was provided in August 2008.

The veteran failed to report for his hearing.  He has not 
contacted VA to provide good cause for his failure to report 
and he has not requested that his hearing be rescheduled.  
Accordingly, the veteran's request for a hearing is deemed to 
be withdrawn.  See 38 C.F.R. § 20.704(d) (2008).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran originally submitted a claim for entitlement to 
service connection for several issues, to include lumbosacral 
strain, in April 2002.  The RO obtained the veteran's service 
treatment records (STRs) for his military service in May 
2002.  The STRs consisted of the veteran's entrance and 
separation physical examinations, several clinical entries, a 
record of vaccinations, and dental entries.  

The veteran's claim was denied in September 2002.  The rating 
decision noted that the STRs had been considered in the 
rating.  Notice of the rating action was provided in 
September 2002.  The veteran did not perfect an appeal of the 
decision.

The veteran submitted his current claim in April 2005.  The 
RO wrote to him in June 2005.  The veteran was informed that 
his claims folder, containing his original STRs, could not be 
located.  

The Board notes that the RO undertook efforts to "develop" 
the veteran's STRs and made inquiries to several sources.  
The RO informed the veteran in September 2005 that all 
efforts to locate the records had been unsuccessful.  A 
detailed listing of the efforts was included in the letter.  
It was noted that the RO was working from a rebuilt folder.

The veteran's current claim was denied in November 2005.  The 
rating decision noted that the original STRs were not 
available for review.  The rating decision further noted that 
the decision would be reconsidered at any time if the records 
were received.

The veteran was issued a statement of the case (SOC) in 
December 2006.  The SOC again noted that the original STRs 
were not available.  The veteran was advised that should the 
records be located his claim would be reconsidered.

The veteran's claims folder was received at the Board in May 
2008 to allow for his scheduled video conference hearing in 
June 2008.  There is nothing in the claims folder to show 
that the veteran's STRs were located and added to the claims 
folder.  However, the STRs were contained in the claims 
folder upon its arrival at the Board.  It is not clear when 
the records were associated with the claims folder given the 
previous assertions that they could not be located.  

In any event, the veteran's case must be remanded for the RO 
to consider the original STRs in the adjudication of the 
veteran's claim.  The RO should consider any additional 
development that may be necessary based on information the 
veteran and/or the review of the STRs.  

Finally, the Board notes that the veteran was denied service 
connection for a back-related issue, lumbosacral strain, in 
September 2002.  He did not appeal the denial.  The veteran's 
current claim also involves a back-related issue, 
degenerative disc disease of the lumbar spine.  

The United States Court of Appeals for the Federal Circuit 
issued a decision in Boggs v. Peake, 520 F.3d. 1330 (Fed. 
Cir. 2008) where they held that claims that were based upon 
distinctly diagnosed diseases or injuries should be 
considered distinct claims for the purposes of 38 U.S.C.A. 
§ 7104(b) (West 2002).  Id. at 1336.  In the current claim 
the veteran appears to be seeking service connection for a 
disability that is a distinctly different diagnosis than his 
prior claim in 2002.  

The Board notes the above information in light of the use of 
a rebuilt claims folder in the latest adjudication of the 
veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal taking into account the 
STRs that are of record.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
(SSOC) and afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


